DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed October 18, 2021 has been entered. 
The objection to the abstract is withdrawn in response to the replacement abstract.
The amendment to the specification does not correct the problem noted for page 15, in line 4.  The replacement paragraphs indicated in the amendment do not correspond to the paragraphs in the originally filed specification.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.
The rejections under 35 U.S.C. § 103 are withdrawn in response to the amendment to the claims.  However, the Examiner does not agree that neither Tandon nor Yoon disclose “ROI patches” as argued by Applicant.  Tandon discloses “cellular artifacts” ([0262]-[0263]; [0329]), which are groups of contiguous pixels obtained through segmentation.  These correspond to ROI patches.  

Objection to the Amendments to the Specification
The amendments made to the specification, filed October 18, 2021, are objected to because they do not comply with 37 CFR 1.121(b)(1)(i) .  The amendment does not identify the proper location for the paragraphs to be replaced.  The replacement paragraphs do not 

Specification
The disclosure is objected to because of the following informalities: in page 15, in line 24, “patent” should read, “patient”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
simultaneously capture 3-D refractive index images of the blood smear specimen in which the blood has been smeared on the slide glass” is not supported by the disclosure as originally filed.   Claim 8 similarly recites, “wherein generating the 3-D refractive index slide image of the blood smear specimen comprises simultaneously capturing 3-D refractive index images of the blood smear specimen in which the blood has been smeared on the slide glass”, which also is not supported by the original disclosure.  Although original claim 4 recited, “a 3-D patch image capturing unit configured to capture 3-D refractive index images capable of being captured at once in the form of the blood smear specimen in which the blood has been smeared on the slide glass”, and claim 9 similarly recited, “capturing 3-D refractive index images capable of being captured at once in the form of the blood smear specimen in which the blood has been smeared on the slide glass”, there is no indication that this is describing a simultaneous capture of 3-D refractive index images.  Nothing else in the original specification describes a simultaneous capture of 3-D refractive index images.

Subject Matter Not Found
The subject matter of claims 1 and 8 were not found in the prior art.  Claims 2-7 depend from claim 1, and claims 9 and 10 depend from claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665